Citation Nr: 0529859	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  98-15 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to an increased rating for bilateral otitis 
media and externa with tinnitus, vertigo and cholesteatoma of 
the left ear, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel 




INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
May 2003 and April 2004 when it was remanded for additional 
development. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is not 
worse than level I hearing in the right ear and level IV 
hearing in the left ear.  

2.  The veteran's service-connected bilateral otitis medial 
and externa is manifested by complaints of tinnitus and 
vertigo with minimal loss of hearing and no objective 
evidence of cerebellar gait.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998) (2004).

2.  The criteria for a rating in excess of 30 percent for the 
veteran service-connected otitis media and externa with 
tinnitus, vertigo, and cholesteatoma of the left ear have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.85, 4.86, 4.87, 4.87a, Diagnostic Codes 6204, 6205, 6260 
(as in effect prior to and from June 12, 2003), 6100; 
VAOPGCPREC 2-2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The record reflects that through letters dated in June 2003 
and November 2004, the veteran was informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Additionally, the 
originating agency has specifically requested the veteran to 
submit all pertinent evidence in his possession.  After 
notice was provided, the veteran was provided ample time to 
submit or identify pertinent evidence.  Therefore, to this 
extent the Board is satisfied that VA has complied with the 
notice requirements of the VCAA and the implementing 
regulations.

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  In addition, he has been afforded 
appropriate examinations.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

In the case at hand, the veteran's claims were initially 
adjudicated before the provision of complete VCAA 
notification.  Following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided before the initial adjudication of the 
claim.  Therefore, the Board is satisfied that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims. 


Evidentiary Background

Service medical records show that the veteran had a history 
of chronic ear problems prior to his enlistment.  He had 
tubes inserted into his ears in December 1968.  In March 
1970, he reported that the condition had cleared, and there 
was no conductive loss at that time.  

VA audiological examination in July 1973 revealed bilateral 
hearing loss, conductive type.  At that time an odorous 
tympanic discharge on the left was noted.  Service connection 
was thereafter awarded for the veteran's hearing loss 
disability and active otitis.  

VA outpatient treatment records show that the veteran 
complained of yearly left ear problems.  His current 
complaints included left ear bleeding and pain with 
discharge.  Examination revealed a yellow discharge and 
reddened ear.  In September 1995, he sought treatment in the 
emergency room for left ear pain after cleaning his ear with 
a Q-tip too deeply.  He reported numbness in his left ear.  
The assessment was debris in the ear canal with no evidence 
of infection.  In January 1996, he was noted to have chronic 
ear drainage with the left being more severe than the right.  
The discharge was brown and occasionally clear. The veteran 
also had occasional ringing with the left ear being more 
severe than the right.  In February 1996, the veteran was 
noted to have persistent left ear otitis media.  

A January 1996 private audiogram revealed mild to moderate 
conductive hearing loss for the right ear and mild to 
moderate mixed hearing loss for the left ear.  

In January 1996, the veteran filed a claim for an increased 
rating for his service connected hearing loss disability and 
otitis media and externa.  

In April 1996, the veteran was afforded a VA ear disease 
examination.  The examiner found no active infection in the 
ear canals or middle ears.  Examination of the right tympanic 
membrane revealed a healed perforation with an intact drum.  
The left eardrum was also intact with no evidence of fluid or 
active infection.  



VA audiological evaluation in April 1996 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
50
45
LEFT
50
55
45
35
50

Average pure tone threshold in the right ear was 47 dB and 
average pure tone threshold in the left ear was 46dB.  Speech 
audiometry revealed speech recognition ability of 98 in both 
ears.  The veteran reported constant tinnitus, ear 
infections, drainage, and hearing loss.  His symptoms were 
worse in the left ear.  He had significant difficulty in all 
communication situations due to his hearing loss.  He 
reported a history of approximately one ear infection per 
year from 1975 to August 1995 and that he had not sought 
medical treatment for his infections until July or August 
1995 when he was seen by the Buffalo VAMC.  At that time, he 
had severe pain in the left ear and was diagnosed with an 
infection in that ear.  He was currently being treated with 
antibiotics for that left ear infection.  He reported 
drainage, discomfort, and numbness around the pinna on the 
left side.  He felt that his right ear was free from 
infection.  His tinnitus varied widely in volume and pitch 
and could be a pulsing/rushing sensation, ringing, motor 
sound, or the sense of a doorbell or telephone ring echoing 
after occurrence.  

During subsequent VA outpatient treatment in May 1996, the 
veteran complained of dizziness.  

Private medical records from Dr. Robin Lazar-Miller dated in 
April 1997 show that the veteran received treatment for a 
draining ear.  It was noted that in 1996 a myringotomy was 
performed after he experienced a loss of balance.  His 
balance improved following his surgery, but he continued to 
experience problems with balance that were worse if he turned 
his head.  

In a statement dated in March 1998, the veteran reported that 
he started having dizziness with a spinning sensation, 
vomiting, and nausea.  He had been told that these symptoms 
were related to his inner ear infections. 

In June 1998, the veteran was afforded a VA ear disease 
examination.  It was noted that the veteran's ears became 
blocked and full of fluid in November 1996.  At that time, he 
developed persistent vertigo that was unrelieved by lying 
down.  This lasted for two weeks until he underwent a 
bilateral tympanostomy tube placement.   While his symptoms 
markedly improved, he continued to have intermittent 
disequilibrium, dizziness, and vertigo.  He had not been able 
to work in several months due to fear about going on ladders.  
He had positional vertigo when he was upright, but rarely 
when lying down or turning over.  He did not have any 
dizziness or vertigo with lifting, straining, or bowel 
movements, but did have dizziness when bending over.

A July 1998 statement from Dr. Lazar-Miller indicates that 
the veteran reported occasional vertigo and a lightheaded 
sensation in the morning or with turning his head.  He had 
stopped working in March as he worked with heights and 
occasionally felt as though he was going to fall.  Antivert 
had resulted in some improvement.  He also had constant 
tinnitus in his left ear and reported hearing his heartbeat 
in his right ear.  Examination of the veteran's ears revealed 
functional myringotomy tubes with crust superiorly in the 
left ear.  The crust was removed revealing cholesteatoma.  An 
audiogram revealed a large conductive deficit in the left ear 
with slight loss in the right ear.  In August 1998, the 
veteran was noted to have debris and drainage in the left ear 
with a large retraction pocket in the superior anterior 
quadrant.  While it was impossible to determine if the 
veteran had a perforation, Dr. Lazar-Miller thought it was 
very likely.  Subsequent CT scan confirmed a cholesteatoma of 
the left ear.  

During VA examination in October 1998, the veteran reported 
difficulty hearing in his left ear especially when in groups, 
using the telephone, working, and driving.  He had high pitch 
tinnitus in the left ear which was disruptive and 
occasionally kept him awake.  Audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
10
15
LEFT
55
60
65
60
70

Average pure tone threshold in the right ear was 13 and 
average pure tone threshold in the left ear was 63.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 82 percent in the left ear.  
Ostoscopic inspection revealed intact pressure equalization 
tubes, bilaterally.  Tympanometry was indicative of middle 
ear infection.  

A November 1998 VA ear disease examination report notes that 
the veteran complained of difficulty hearing, tinnitus, and 
vertigo.  His external ear canals were normal and the canals 
were dry.  The right tympanic membrane was scarred and 
appeared intact.  On the left side, the canal was clear and 
the tympanic membrane appeared intact.  There was a 
perforation or retraction of the pocket.  The examiner noted 
that there was no obvious sign of any systemic condition 
being produced by his ears.  There was no sign of active 
infection in his ears; however, there was a sign of 
perforation and/or attic cholesteatoma which was likely to be 
a source of recurrent ear infection.  

Subsequent treatment records show continued complaints of 
ringing in his ears, vertigo, spinning, nausea, and vomiting.  
A March 2000 statement from Dr. Ernesto A. Diaz-Ordaz notes 
that the veteran was treated for chronic left ear otitis 
media.  Examination of his right external auditory canal 
revealed some debris which was removed.  The tympanic 
membrane was intact.  The left ear had a purulent discharge 
which was foul smelling.  It was aspirated.  The tympanostomy 
tube remained in place.  Granulation tissue was noted in the 
middle ear.  Assessments of chronic suppurative otitis 
medial, left ear, and otitis media with effusion, right ear, 
were noted.  

The report of a January 2001 VA compensation and pension 
examination notes that the veteran continued to complain of 
dizziness and loss of balance and feeling as though the room 
were spinning.  He had bilateral tinnitus 80 percent of the 
time.  The tinnitus fluctuated in loudness and was high 
pitched.  Pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
80
95
80
LEFT
85
95
105
100
100

Average pure tone threshold in the right ear was 86 and 
average pure tone threshold in the left ear was 100.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 96 percent in the left ear.  However, 
the examiner noted that the audiometric test battery 
identified non-organic (malingering) responses bilaterally.  
Air tone, speech, and bone (speech and tone) did not agree.  
The examiner noted that the "TEST RESULTS ARE NOT 
RELIABLE."  

The veteran underwent VA audiological evaluation in March 
2003.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
50
50
55
LEFT
65
65
65
70
65

Average pure tone threshold in the right ear was 56 dB and 
average pure tone threshold in the left ear was 66 dB.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted a significant difference in the results of 
testing in the left ear over two dates in March 2003.  It was 
noted that speech reception thresholds differed by 25 dB in 
the left ear.  It was opined that accurate thresholds were 
not obtained.  

A February 2003 statement from Dr. Lazar-Miller notes that 
the veteran was treated for occasional dizzy spells.  He had 
also noted intermittent hearing in his right ear.  Physical 
examination of the right ear revealed debris in the canal 
which was cleaned.  The veteran also was noted to have fluid 
in the middle ear space.  Examination of the left ear 
revealed granulation tissue in the tube.  The veteran was 
restarted on eardrops.  

During VA examination in April 2003, the veteran reported 
complaints of hearing loss, tinnitus, and ear infections.  
The examiner noted that the veteran seemed to have some 
degree of hearing loss and had trouble following and 
understanding direct questions.  He was cooperative, but slow 
in answering.  A Teflon Bobbin Vent tube in the left ear 
tympanic membrane was patent and wet with some mucopurulence 
material on the tympanic membrane, which was scarred with 
obscured landmarks.  The right tympanic membrane was scarred, 
but intact, without inflammation.  The external ears, canals, 
tympanic membranes, tympanums and mastoids were otherwise 
normal.  Hearing was decreased on whisper tests.  Fistula 
tests were normal.  The examiner noted that prior audiograms 
in March 2003 were inconsistent on threshold levels.  


Legal Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Ratings Disabilities (Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14.  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  When applying 
the rating schedule, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


Hearing Loss

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating hearing impairment apply prior to the change 
in regulation, or June 10, 1999, and that the new criteria 
apply thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Although the 
RO did not consider the change in regulation, the Board 
concludes that this is not prejudicial as the change in 
regulation was not a substantive change regarding the portion 
of the regulations pertinent to this veteran's claim.  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss, the Board 
notes that the findings on the January 2001 and March 2003 VA 
audiological examinations are inadequate for rating purposes.  
The examiner who conducted the January 2001 audiological 
examination noted that the test results were not reliable and 
it was suspected that the veteran was malingering.   
Similarly, the examiner who conducted the March 2003 
audiological testing noted that accurate thresholds were not 
obtained.   

In light of the unreliability of the 2001 and 2003 
examination results, the Board has placed greater probative 
value on the prior audiological findings in April 1996 and 
October 1998.  The findings of the April 1996 VA audiological 
examination are indicative of level I hearing impairment in 
both ears.  A noncompensable evaluation is warranted when 
those values are applied to the versions of Table VII in 
effect at that time.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998).  Consequently, the criteria for a compensable 
evaluation for the veteran's bilateral hearing loss 
disability were not met at that time.  

The findings of the October 1998 VA audiological examination 
are indicative of level I hearing impairment in the right ear 
and level IV in the left ear.  A noncompensable evaluation is 
warranted when those values are applied to versions of Table 
VII in effect at that time.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998).  Consequently, the criteria for a 
compensable evaluation for the veteran's bilateral hearing 
loss disability were not met at that time.  

Based on the foregoing, the Board finds that the schedular 
criteria for a compensable disability evaluation are not met.  


Otitis Media and Externa with Tinnitus, Vertigo, and 
Cholesteatoma 

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is currently evaluated 
under Diagnostic Code 6200.  Under these criteria, disability 
during suppuration, or with aural polyps warrants a 10 
percent disability evaluation.  Under these criteria, hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull are to 
evaluated separated.  See 38 C.F.R. § 4.87.  A rating in 
excess of 10 percent is not provided under Diagnostic Code 
6200.

The veteran's service connected bilateral otitis media and 
otitis externa with tinnitus, vertigo, and cholesteatoma of 
the left ear have been evaluated as analogous to Meniere's 
syndrome under Diagnostic Code 6205.  38 C.F.R. § 4.87.  
Under these criteria, a 30 percent rating is assigned for 
disability manifested by hearing impairment with vertigo less 
than once a month, with or without tinnitus.  A 60 percent 
evaluation is in order when there is hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  A 100 percent 
rating is warranted when there is hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.  

The Note to Code 6205 specifies that Meniere's syndrome may 
be rated either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation.  However, an evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Code 6205.  In the present case, the 
veteran has been awarded service connection for a bilateral 
hearing loss disability.  However, as indicated above this 
disability is noncompensable. 

Peripheral vestibular disorders are evaluated under Code 
6204.  A 10 percent rating is awarded when there is 
occasional dizziness.  A maximum schedular rating of 30 
percent is assigned for dizziness and occasional staggering.  
The Note to Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code. 

Under Code 6260, recurrent tinnitus warrants a maximum 
schedular rating of 10 percent, whether the disability is 
unilateral or bilateral.  See 68 Fed. Reg. 25,822 (May 14, 
2003) (effective June 13, 2003) (amending Code 6260 to 
provide for a single evaluation for tinnitus if perceived in 
one or both ears); VAOPGCPREC 2-2003 (holding that Code 6260 
in effect prior to the 2003 amendments authorized a single 
rating for tinnitus, regardless of whether it was perceived 
as unilateral or bilateral).   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

As shown above, the veteran's service-connected otitis medial 
and otitis externa are manifested by recurrent ear 
infections, especially in the left ear, residuals of a left 
cholesteatoma, vertigo, dizziness, and tinnitus.  Despite the 
veteran's complaints, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 30 percent.  The Board acknowledges the 
veteran's repeated complaints of episodes of dizziness and 
the indications from the record that the veteran had been 
prescribed Antivert to combat such episodes.  The Board 
further acknowledges that the veteran experiences vertigo.  
However, the objective findings listed in the report do not 
indicate that such these symptoms are of such severity to 
warrant a higher evaluation.  In particular, the evidence 
does not show attacks of vertigo and cerebellar gait 
occurring from one to four times a month as contemplated by a 
60 percent disability evaluation.  Accordingly, the claim 
must be denied.  

The Board has also considered whether separate ratings for 
vertigo (as peripheral vestibular disorder), hearing 
impairment, and tinnitus would result in a higher overall 
evaluation.  

A 10 percent rating is assigned for peripheral vestibular 
disorder causing occasional dizziness and a 30 percent rating 
is assigned with evidence of dizziness and occasional 
staggering.  38 C.F.R. § 4.87, DC 6204.  However, objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under this code.  In the instant matter, such 
objective findings are absent.  Therefore, a compensable 
rating under DC 6204 is not warranted.  

As for a rating for hearing impairment, as noted above, the 
criteria for a compensable rating for hearing loss are not 
met.  

The objective medical evidence of record reveals that the 
veteran has consistently complained of tinnitus.  Under DC 
6260, a 10 percent rating is warranted for recurrent 
tinnitus; this is the only rating available under this 
diagnostic code.  Even if a  10 percent rating were assigned 
for each ear, the combined rating under 38 C.F.R. § 4.25 
would obviously not exceed the 30 percent rating he has 
already been assigned under Diagnostic Code 6205. 

In summary, there is no basis for a rating in excess of 30 
percent for the veteran's service-connected otitis medial and 
otitis externa with tinnitus, vertigo, and cholesteatoma of 
the left ear.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b).


							(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for a bilateral hearing loss disability 
is denied.

A rating in excess of 30 percent for bilateral otitis media 
and otitis externa with tinnitus, vertigo, and cholesteatoma 
of the left ear is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


